Citation Nr: 1622336	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease with episode of heart failure, beginning December 13, 2005, and prior to December 5, 2010.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the VA RO in Providence, Rhode Island.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

While the Board regrets the further delay, additional development is required prior to adjudicating the Veteran's claims.

Increased Rating Claim

The Veteran contends that beginning December 13, 2005, and prior to December 5, 2010, manifestations of his service-connected coronary artery disease with episode of heart failure were worse than the assigned 10 percent disability rating reflects.

At a December 2010 VA examination, the examiner found the Veteran had chronic congestive heart failure and that his METs level was >7-10.  Notably, diagnostic exercise testing was not performed and the examiner assigned this METs level based on the Veteran's responses to symptoms he experienced during physical activity.

The RO further developed the Veteran's claim to see if a METs level could be assigned based on the results of a December 13, 2005, stress test and to see if a review of the Veteran's treatment records could help determine a date which chronic congestive heart failure first manifested.

In a June 2012 supplemental opinion, a VA medical professional indicated that the Veteran's METs level was a 5-7 and that while the Veteran experienced one episode of congestive heart failure in 2003, he did not have "chronic" congestive heart failure.  In a May 2013 supplemental opinion from the same medical professional, he or she determined the Veteran's METs level at the time of the December 13, 2005, stress test was >7-10, based on essentially normal Sestamibi results.  The medical professional failed to provide any reasoning or rationale for his or her change in opinion regarding the estimated METs level.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Moreover, the rationale behind the May 2013 opinion that the Veteran's estimated METs level was based on "essentially normal Sestamibi results" is not explained in laymen's terms and the Board cannot interpret these medical findings on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

Based on the foregoing, new medical opinions with thorough and adequate reasoning for any conclusions reached are required.  These opinions must be obtained from a medical professional other than the December 2010 VA examiner and other than the VA medical professional who provided the June 2012 and May 2013 opinions.  If possible, the medical opinions should be provided by a cardiologist.

The Board recognizes that it may not be possible for a medical professional to provide opinions as to the past state of the Veteran's disability with certainty.  As such, in providing these opinions, if the medical professional resorts to speculation, the reason for speculation must be thoroughly explained.




TDIU Claim

Entitlement to TDIU is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a November 2012 TDIU application alleging his heart condition prevented him from securing or following substantially gainful employment since March 2003.  Therefore, entitlement to TDIU is raised by the record.

Entitlement to TDIU due to the Veteran's service-connected coronary artery disease with episode of heart failure is in effect beginning October 1, 2013, but is not in effect during the period on appeal currently before the Board, beginning December 13, 2005, and prior to December 5, 2010.  In that regard, there is no evidence of record during the period on appeal which adequately discusses the Veteran's functional impairment due to his service-connected coronary artery disease with episode of heart failure.  Therefore, the Board finds a retrospective medical opinion addressing such would be helpful in determining whether TDIU is warranted.

The Board recognizes that it may not be possible for a medical professional to provide an opinion as to the past state of the Veteran's disability and functional impairment caused by disability with certainty.  As such, in providing this opinion, if the medical professional resorts to speculation, the reason for speculation must be thoroughly explained.

If, following readjudication of the claim for an increased rating for coronary artery disease with episode of heart failure, the Veteran does not meet the schedular requirements for TDIU, and assuming entitlement to TDIU is not moot, the RO or AMC must consider whether it is appropriate to refer the Veteran's claim to the Director of Compensation and Pension to determine whether entitlement to TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b) (2015); see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).




Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU, to include on an extraschedular basis.

2.  Next, the RO or AMC must obtain retrospective medical opinions from a qualified VA medical professional.  These opinions may not be provided by the December 2010 VA examiner or the VA medical professional who provided the June 2012 and May 2013 supplemental opinions.  If possible, these opinions should be rendered by a cardiologist.

Following a review of the medical evidence of record and considering the Veteran's lay statements of record, the medical professional must:

* Discuss whether the Veteran had a diagnosis of chronic congestive heart failure at any time beginning December 13, 2005, and prior to December 5, 2010.  In doing so, the medical professional must explain what the formal medical definition of "chronic" congestive heart failure is and what criteria are used in standard medical practices to diagnose chronic congestive heart failure.

* Discuss whether it is possible to assign a METs level for the entire period on appeal, beginning December 13, 2005, and prior to December 5, 2010.  If so, the medical professional must provide an estimated METs level or levels for that period.  If the medical professional rendering the opinion determines that the Veteran's METs level varied during the period on appeal, he or she should discuss the specific date or dates the medical evidence suggests the METs level changed and the rationale for assigning different METs levels for different periods.

* Discuss the functional impairment caused solely by the Veteran's service-connected coronary artery disease with episode of heart failure, beginning December 13, 2005, and prior to December 5, 2010.  This opinion must be provided without consideration of the Veteran's age or nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

If the medical professional is unable to provide any requested opinion without resorting to speculation, he or she must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the medical professional (i.e., the medical professional does not have the requisite knowledge or training to formulate such an opinion).

3.  The RO or AMC must review the requested opinions to ensure that they comply with the directives of this remand.

4.  The RO or the AMC must also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC must readjudicate the Veteran's claims.  If the schedular requirements for TDIU are not met during the period on appeal, and if entitlement to TDIU is not moot, the RO or AMC must consider whether it is appropriate to forward the Veteran's claim to the Director of Compensation and Pension to consider whether entitlement to TDIU on an extraschedular basis is warranted.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

